                Case 18-15398-abl        Doc 18     Entered 12/05/18 22:57:21         Page 1 of 4
                                      United States Bankruptcy Court
                                           District of Nevada
In re:                                                                                  Case No. 18-15398-abl
SHEANA IRENE BINETTE                                                                    Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0978-2           User: admin                  Page 1 of 2                   Date Rcvd: Dec 03, 2018
                               Form ID: 318                 Total Noticed: 41


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 05, 2018.
db             +SHEANA IRENE BINETTE,    3744 LODINA COURT,     LAS VEGAS, NV 89141-3510
aty            +NICHOLAS M. WAJDA,    LAW OFFICE OF NICHOLAS M WAJDA,     871 CORONADO CENTER DR., STE. 200,
                 HENDERSON, NV 89052-3977
10567257       +Ad Astra Recovery Services,    7330 W. 33rd St.N. #118,     Wichita, KS 67205-9370
10567258       +Ashworth College,   P.O. Box 926250,     Norcross, GA 30010-6250
10567259       +Big Picture Loans,    PO Box 704,    Watersmeet, MI 49969-0704
10567262       +Cash Factory USA,   6965 S Rainbo Blvd. Ste.130,      Las Vegas, NV 89118-3280
10567267       +Dollar Loan Center,    1700 W. Russell St.,     Sioux Falls, SD 57104-1331
10567269       +Genesis Bankcard/Celtic Bank,     PO Box 4499,    Beaverton, OR 97076-4499
10567270       +Great Plains Lending LLC,    PO Box 42906,     Philadelphia, PA 19101-2906
10567272       +Justice Court Las Vegas Township,     County of Clark,    200 Lewis Ave,   Case No.: 16C007113,
                 Las Vegas, NV 89101-6300
10567274       +Kia Motor Finance,    P.O. Box 20835,    Fountain Valley, CA 92728-0835
10567275       +Luther Appliances & Furniture Sales, Inc,      129 Oser Ave.,   Suite A,
                 Hauppauge, NY 11788-3813
10567281       +Portfolio Recovery Assoc, LLC,     5070 Badura Ave.,    Las Vegas, NV 89118-5040
10621971       +Sentry Recovery & Collection,     3090 S Durango 100,    Las Vegas, NV 89117-9192
10567283       +Snap Finance,   1760 W 2100 S #26561,     Salt Lake City, UT 84199-9995
10567287       +TBOM/Contfin,   P.O. Box 8099,     Newark, DE 19714-8099

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: BSDKROHN.COM Dec 04 2018 08:33:00       SHELLEY D KROHN,    510 S 8TH STREET,
                 LAS VEGAS, NV 89101-7003
ust            +E-mail/Text: USTPRegion17.LV.ECF@usdoj.gov Dec 04 2018 03:43:05        U.S. TRUSTEE - LV - 7,
                 300 LAS VEGAS BOULEVARD, SO.,    SUITE 4300,    LAS VEGAS, NV 89101-5803
cr             +EDI: ATLASACQU.COM Dec 04 2018 08:33:00       ATLAS ACQUISITIONS LLC (as),
                 ATLAS ACQUISITIONS LLC,    294 UNION ST,    HACKENSACK, NJ 07601-4303
10567256       +E-mail/Text: seinhorn@ars-llc.biz Dec 04 2018 03:43:45        Ability Recovery Services,
                 P.O. Box 4031,    Wyoming, PA 18644-0031
10601625       +EDI: ATLASACQU.COM Dec 04 2018 08:33:00       Atlas Acquisitions LLC,    294 Union St.,
                 Hackensack, NJ 07601-4303
10567261       +EDI: CAPITALONE.COM Dec 04 2018 08:34:00       Capital One,    1680 Capital One Drive,
                 Mc Lean, VA 22102-3407
10567263        EDI: WFNNB.COM Dec 04 2018 08:34:00       Comenity Bank JD Williams,    P.O. Box 182273,
                 Columbus, OH 43218-2273
10567264        EDI: CRFRSTNA.COM Dec 04 2018 08:33:00       Credit First, N.A.,    P.O. Box 81410,
                 Cleveland, OH 44181-0410
10567265        EDI: RCSFNBMARIN.COM Dec 04 2018 08:34:00       Credit One Bank,    P.O. Box 60500,
                 City of Industry, CA 91716-0500
10567266        EDI: DISCOVER.COM Dec 04 2018 08:34:00       Discover Financial Services,     P.O. Box 15316,
                 Wilmington, DE 19850
10567268        EDI: AMINFOFP.COM Dec 04 2018 08:34:00       First Premier Bank,    P.O. Box 5529,
                 Sioux Falls, SD 57117-5529
10567271        EDI: HY11.COM Dec 04 2018 08:33:00      Hyundai Motor Finance,     P.O. Box 7160,
                 Pasadena, CA 91109-7160
10567273       +EDI: CBSMASON Dec 04 2018 08:34:00      K Jordan,    913 1st Ave.,
                 Chippewa Falls, WI 54729-1402
10567278       +EDI: MID8.COM Dec 04 2018 08:34:00      MIdland Funding,     2365 Northside Dr. #300,
                 San Diego, CA 92108-2709
10567276        EDI: CBSMASON Dec 04 2018 08:34:00      Mason Easy Pay,     P.O. Box 2808,    Monroe, WI 53566-8008
10567277       +EDI: MERRICKBANK.COM Dec 04 2018 08:33:00       Merrick Bank,    P.O. Box 9201,
                 Old Bethpage, NY 11804-9001
10567279       +E-mail/Text: opportunitynotices@gmail.com Dec 04 2018 03:43:34        OPP Loans,
                 One Prudential Plaza,    130 E. Randolph St#3400,    Chicago, IL 60601-6379
10567282        EDI: PRA.COM Dec 04 2018 08:33:00      Portfolio Recovery Associates,      P.O. Box 12914,
                 Norfolk, VA 23541
10568192       +EDI: PRA.COM Dec 04 2018 08:33:00      PRA Receivables Management, LLC,      PO Box 41021,
                 Norfolk, VA 23541-1021
10567280       +E-mail/Text: bankruptcypgl@plaingreenloans.com Dec 04 2018 03:43:32         Plain Green Loan,
                 P.O. Box 270,   Box Elder, MT 59521-0270
10567285       +EDI: RMSC.COM Dec 04 2018 08:34:00      SYNCB/Amazon,    P.O. Box 965015,
                 Orlando, FL 32896-5015
10567286        EDI: RMSC.COM Dec 04 2018 08:34:00      SYNCB/Chevron PLCC,     P.O. Box 965015,
                 Orlando, FL 32896-5015
10567284       +EDI: BLUECHIP.COM Dec 04 2018 08:33:00       Spot Loan,   P.O. Box 927,     Palatine, IL 60078-0927
10567288       +E-mail/Text: jcissell@bankofmissouri.com Dec 04 2018 03:42:55        The Bank of Missouri,
                 3610 Buttonwood Dr., Suite 100,    Columbia, MO 65201-3721
10567289       +EDI: BLUESTEM Dec 04 2018 08:34:00      Web Bank/FingerHut,     6250 Ridgewood Rd,
                 Saint Cloud, MN 56303-0820
                                                                                                TOTAL: 25
                     Case 18-15398-abl             Doc 18       Entered 12/05/18 22:57:21                Page 2 of 4



District/off: 0978-2                  User: admin                        Page 2 of 2                          Date Rcvd: Dec 03, 2018
                                      Form ID: 318                       Total Noticed: 41


             ***** BYPASSED RECIPIENTS (continued) *****

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
10567260          Bridge Lending
cr*              +PRA RECEIVABLES MANAGEMENT, LLC,   PO BOX 41021,   NORFOLK, VA 23541-1021
                                                                                                                    TOTALS: 1, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 05, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 3, 2018 at the address(es) listed below:
              ATLAS ACQUISITIONS LLC (as)   bk@atlasacq.com
              NICHOLAS M. WAJDA   on behalf of Debtor SHEANA IRENE BINETTE nick@wajdalawgroup.com,
               r47098@notify.bestcase.com
              SHELLEY D KROHN   shelley@trusteekrohn.com,
               NV27@ecfcbis.com;becca@trusteekrohn.com;jan@trusteekrohn.com;candace@trusteekrohn.com
              U.S. TRUSTEE - LV - 7   USTPRegion17.LV.ECF@usdoj.gov
                                                                                            TOTAL: 4
                      Case 18-15398-abl                Doc 18     Entered 12/05/18 22:57:21           Page 3 of 4

Information to identify the case:
Debtor 1               SHEANA IRENE BINETTE                                        Social Security number or ITIN   xxx−xx−1678
                       First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                           Social Security number or ITIN _ _ _ _
                       First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                   EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court District of Nevada

Case number: 18−15398−abl



Order of Discharge                                                                                                          12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           SHEANA IRENE BINETTE

                                                                           By the court:              Mary A. Schott
           12/3/18                                                                                    Clerk of Court


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                            This order does not prevent debtors from paying
and it does not determine how much money, if                              any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                      debts according to the reaffirmation agreement.
                                                                          11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                 Most debts are discharged
attempt to collect a discharged debt from the                             Most debts are covered by the discharge, but not
debtors personally. For example, creditors                                all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                           personal liability for debts owed before the
or otherwise try to collect from the debtors                              debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                          Also, if this case began under a different chapter
in any attempt to collect the debt personally.                            of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                          to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                               are discharged.

However, a creditor with a lien may enforce a                             In a case involving community property: Special
claim against the debtors' property subject to that                       rules protect certain community property owned
lien unless the lien was avoided or eliminated.                           by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                             not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                         For more information, see page 2 >




Official Form 318                                             Order of Discharge                                page 1
            Case 18-15398-abl           Doc 18    Entered 12/05/18 22:57:21      Page 4 of 4




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
